Case 1:20-cv-24081-KMM Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 4




                                  UNITED STATES DISTRICT
                                 COURT SOUTHERN DISTRICT
                                       OF FLORIDA

                                       Case No. 1:20cv24081


  CAROL CULLUM,

                 Plaintiff,

  vs.

  CARNIVAL CORPORATION,

                 Defendant.

                                                      /

                                           COMPLAINT

        COMES NOW, Plaintiff, CAROL CULLUM, sues Defendant, CARNIVAL

 CORPORATION, and alleges:

        1.      This is a negligence action in which the Plaintiff alleges that the Defendant’s

 negligence caused her to slip and fall and sustain serious personal injury. This case falls within

 the Court’s diversity-of-citizenship jurisdiction.

        2.      The Plaintiff is a citizen of Arkansas.

        3.      The Defendant is a corporation incorporated under the laws of the Republic of

 Panama. The Defendant’s principal place of business is in Florida.

        4.      The amount in controversy, without interest and costs, exceeds $75,000.

        5.      The passenger ticket the Defendant sold the Plaintiff contains a forum-selection

 clause that says that actions such as this may be filed only in Miami, in the United States District

 Court for the Southern District of Florida.



                                               Page 1 of 4
Case 1:20-cv-24081-KMM Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 4



        6.      The Plaintiff has performed all conditions precedent to be performed by the

 Plaintiff, or the conditions have occurred.

        7.      On or about October 28, 2019, the Plaintiff was a fare-paying passenger aboard

 Carnival Dream, a cruise ship owned and operated by the Defendant.

        8.      At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

 under the circumstances.

        9.      At that time and place, on Deck 5, the Defendant breached its duty of care in one

 or more of the following ways, causing the Plaintiff to sustained serious personal injury when

 she slipped and fell in water or some other substance:

        a.      That Defendant caused water or some other slippery substance to be on a
                section of the deck on which the passengers walk;

        b.      The Defendant let water or some other slippery substance sit and pool on
                a surface that the Defendant knew or should have known is frequently
                traversed by passengers, when the Defendant could have easily
                squeegeed/mopped the deck or taken other simple steps to remove the
                water and/or slippery substance;

        c.      The Defendant failed to dry the walking surface;

        d.      The Defendant failed to adequately inspect the deck for the water and/or
                slippery substance to ensure the safety of its passengers, including, but
                not limited to, the Plaintiff;

        e.      The Defendant failed to properly maintain a section of the floor to ensure
                that the water and/or slippery substance was properly removed from the
                deck;

        f.      The Defendant failed to properly maintain a section of the floor to ensure
                that water would flow into a drain and not pool;

        g.      The Defendant failed to take adequate steps to ensure that water would
                drain off the deck and out of the main walking area for passengers and
                into a drain pipe, rather than stand and pool;

        h.      Defendant failed to warn passengers about the presence of a slipping
                hazard or failed to put in place a system under which crew members would
                frequently inspect that area and mop up water or other liquids that pooled

                                               Page 2 of 4
Case 1:20-cv-24081-KMM Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 4



                 in that area;

         i.      Knowing that water or other liquids would likely remain or pool upon the
                 deck, the Defendant failed to take adequate steps to ensure that the deck’s
                 surface in that area was slip resistant;

         j.      The Defendant failed to assign enough crew members to monitor the area
                 and make it safe;

         k.      The Defendant failed to put in place a system under which crew members
                 would frequently inspect that area and mop up water or other liquids that
                 pooled in that area;

         l.      The Defendant knew about this hazardous condition or the condition had
                 existed for a sufficient length of time that the Defendant should have
                 known about it, or the condition occurred with regularity and was
                 therefore foreseeable;

         m.      The Defendant failed to staff its ship with personnel who were able to give
                 the Plaintiff adequate medical care, and the Defendant failed to give the
                 Plaintiff adequate medical care; and

         n.      The Defendant breached its duty in other ways to be determined during
                 discovery.

         10.      The Defendant caused the hazards described in paragraphs 9(a) through 9(n),

 above, or those hazards were known to the Defendant, or had existed for sufficient length of time

 that the Defendant should have known about them, or the hazards occurred with regularity and

 were thus foreseeable.

         11.      As a result of the Defendant’s negligence, the Plaintiff suffered bodily injury and

 resulting pain and suffering, disability, physical impairment, disfigurement, mental anguish,

 inconvenience, loss of capacity for the enjoyment of life, expense of hospitalization, medical

 and nursing care and treatment, loss of earnings, loss of ability to earn money, and aggravation

 of a previously existing condition. The losses are either permanent or continuing and the Plaintiff

 will suffer the losses in the future.

         WHEREFORE, the Plaintiff demands judgment for more than $75,000 in damages


                                               Page 3 of 4
Case 1:20-cv-24081-KMM Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 4



 against the Defendant, and costs, and the Plaintiff demands a jury trial.

        Dated this 6th day of October, 2020.

                                                        Respectfully Submitted,

                                                        STEINLAW, P.A.
                                                        Attorneys for Plaintiff
                                                        17971 Biscayne Boulevard
                                                        Suite 216
                                                        Aventura, FL 33160
                                                        Tel: (786) 230-3819
                                                        Fax: (305) 627-3302
                                                        bstein@steinlaw.com

                                                    By: /s/ Brandon E. Stein
                                                        BRANDON E. STEIN, ESQ.
                                                        Florida Bar No.: 88302




                                               Page 4 of 4
